Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Examiner encourages Applicant to request an interview to discuss claim interpretation in view of the 35 U.S.C. 112(b) rejections below. 
Contents of this rejection: 
1. 35 U.S.C. 101 statement of interpretation. 
2. 35 U.S.C. 112 Rejections. 
3. 35 U.S.C. 103 rejections (modified due to claim amendments). 
4. Response to Arguments. 
5. References cited but not relied on. 
Information Disclosure Statement
Applicant has not provided English translations of documents listed on the IDS and are therefore not considered. 
Claim Rejections - 35 USC § 101 – CLAIM INTERPRETATION
The present claims overcome the prior 35 U.S.C. 101 rejections because the claim is clearly directed towards the physical smart fundraising system using a kiosk with various hardware components that perform actions, such as a cash counter that actually counts and grasps the amount of cash. The claims are integrated into a practical application and as such, a 35 U.S.C. 101 rejection would not be proper. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, there are a variety of issues that make the scope of the claim unclear. 
1) Claim 1 specifies that the donation is an “in-kind” donation. An in-kind donation is something other than simply money. However, claim 3 states that the kiosk has a cash counter counting and grasping the amount of cash inserted and storing the inserted cash in a cash container. This means that the donation is cash. It is not clear what Applicant means by “in-kind” donation. The Examiner will treat in-kind donation as any type of donation. 
2) The claim then states generating an advertisement content which is an advertisement content about the in-kind donation. Again, since this donation can be simply cash – what is an advertisement for cash? The Examiner will treat this as simply displaying some kind of information related to the donation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barrafato (US20070063020A1), in view of Librizzi (US10825082B2), hereinafter “Librizzi,” in view of Karonis (US7584123B1), hereinafter Karonis. 
Regarding claim 1, please note that the Examiner is only giving a 35 U.S.C. 103 rejection, instead of a 102 rejection in view of Barrafato in light of the 35 U.S.C. 112 rejections above for the purposes of expediting compact prosecution. That is, as will be shown below Barrafato discloses a donation kiosk that reads on the interpretation given in the 35 U.S.C. 112(b) rejection above for a monetary donation, but the Examiner will use Librizzi to teach a non-monetary donation to teach both types of donation. 
Please recall that there are a variety of issues that make the scope of the claim unclear. 
1) Claim 1 specifies that the donation is an “in-kind” donation. An in-kind donation is something other than simply money. However, claim 3 states that the kiosk has a cash counter counting and grasping the amount of cash inserted and storing the inserted cash in a cash container. This means that the donation is cash. It is not clear what Applicant means by “in-kind” donation. The Examiner will treat in-kind donation as any type of donation. 
2) The claim then states generating an advertisement content which is an advertisement content about the in-kind donation. Again, since this donation can be simply cash – what is an advertisement for cash? The Examiner will treat this as simply displaying some kind of information related to the donation. 
Barrafato discloses a smart fundraising system using a kiosk (Abstract discloses a system and method for charity gift cards that enable the provision, management, and use of a monetary card for making donations. P30 discloses that a kiosk may be used to purchase charity gift cards), the smart fundraising system comprising: 
a smart fundraising server storing information about an in-kind donation received from a business as in-kind donation information (P28 discloses In certain embodiments, to make a donation, the recipient card holder may engage a web site interface 82 of a web site 80. The web site 80 may be provided by the issuer 12, or the web site 80 may be separate from issuer 12. In at least one embodiment, web site 80 is linked, via any suitable communications network (such as the Internet) to issuer 12. This connection may be made through network interface 64. Web site interface 82 is preferably operable to provide a graphical user interface (GUI) to enable the recipient to make donations. Abstract discloses a processor may cause information associated with donation parameters to be stored on a monetary card. Please note that labeling the donor as a business is descriptive labeling because it does not change any of the structural components of the system), generating and storing an in-kind donation advertisement content which is an advertisement content about the in-kind donation (Again, referring to the 35 U.S.C 112 rejection above, the gift card itself is an advertisement of the donation as it shows that the donation has been made), and processing a reporting of an amount of money corresponding to the in-kind donation as a donation of the business (As above, the reported donation is stored on the gift card); 
a kiosk receiving the in-kind donation advertisement content from the smart fundraising server and displaying the in-kind donation advertisement content (See above for disclosure of kiosk, donation advertisement, and display of gift cards), where a donation amount for purchasing the in-kind donation is paid, providing an exchange coupon for the exchanging with the in-kind donation or outputting and providing a discount coupon for purchasing the in-kind donation at a discount (The gift card can also be considered an exchange coupon). 
For the purposes of expediting compact prosecution, if Applicant means in-kind donation to be non-monetary, this is taught by Librizzi: 
a wired/wireless communication network providing a wired or wireless communication between the smart fundraising server and the kiosk (P35 discloses wired or wireless connections between various systems of the invention).  
Col. 4, lines 20-30 teaches donating mobile phones. Col. 4, lines 45-50 disclose a kiosk where the donation occurs. Col. 7, lines 20-25 also teach a coupon in the form of a receipt. Col. 11, lines 5-10 disclose an interface displaying advertisements and other information. Librizzi teaches features of the present claims, and it would be obvious to one of ordinary skill in the art to substitute monetary with non-monetary donations so that people can be afforded the options of additional donations. 
Regarding the new limitations of (note that the following are just limitations that were recited and addressed in now canceled claim 3): 
an in-kind donation content storage unit storing the in-kind donation advertisement content received from the smart fundraising server (See above) a printing unit printing the exchange coupon or the discount coupon (Col. 16, lines 5-10 disclose a printer), a cash counter counting and grasping the amount of cash inserted and storing the inserted cash in a cash container (Barrafato P36 discloses a combined cash register and card interface device), a card payment unit reading card information to make payment by card (See above), an input unit receiving information about a done organization and information about the in-kind donation buyer (Barrafato P8 discloses gift giver’s name, Librizzi Col. 16, lines 40-45 disclose a user entering a user name), a display unit displaying the in-kind donation advertisement content and the amount of cash counted by the cash counter or card payments made by the card payment unit (See above), and a controller outputting and providing the exchange coupon to the donor (See above – the present minimum is zero), and transmitting the information about the done organization and the information about the in-kind donation buyer to the smart fundraising server (The citations above disclose storing information regarding the done and donation).  
Regarding the now clarified limitations of providing the exchange coupon if the donor is determined to win the exchange coupon by a predetermined winning algorithm, this is simply how any charity auction works. 
As shown in Karonis, Abstract, and Col. 23, lines 35-50, a user can navigate an auction site to bid on items for a charity. Col. 25, lines 15-20 discloses that the system causes the lowest winning bid to be displayed.
Therefore, it would have been obvious to a person having ordinary skill in the art to use the teachings of Karonis to provide the winning item of the charity auction (which in the case of Berrafato is the exchange coupon) to the user so that the user actually gets the product that is bid on. 
Regarding claim 2, wherein the exchange coupon or the discount coupon is provided in the form of a mobile coupon to a mobile terminal of an in-kind donation buyer who pays a donation amount to buy the in-kind donation (Librizzi Col. 4, lines 40-45 teach electronic payment methods).
Regarding claims 5-9, all of these claims are based on claim 1 providing the exchange coupon. As discussed in the 35 U.S.C. 112 rejection, claim 1 does not require an exchange coupon, just one of an exchange coupon or a discount coupon. As such, the limitations of claims 4-9 are all optional. Moreover, all of these claims are non-functional descriptive information because they do not change the structure of the smart fundraising system.  
Response to Arguments
35 U.S.C. 101 Rejections: 
The 35 U.S.C. 101 rejections have been withdrawn with an explanation provided above. 
35 U.S.C. 112 Rejections:
Applicant’s arguments are fully considered but are deemed unpersuasive. First, the hypothetical scenario provided by Applicant on Page 4 still shows a hamburger for cash type exchange. This is not an in-kind donation because the product and money are not of the same kind. 
Point 2 also does not address question two because if the donation is cash, the advertisement argued is therefore not one for cash. 
Point 3 addressed the third 112b concern.  
The newly amended claims of claim 1 that correspond to the winning algorithm are removed. 
35 U.S.C. 103 Rejections: 
Applicant’s arguments are fully considered but are deemed unpersuasive. Applicant merely recites claim language and states that the references do not teach certain limitations without explaining why. Regardless, the arguments are moot in light of the new reference provided above necessitated by clarifying amendments to the winning bid algorithm aspect of the claim. 
Other arguments are not persuasive because they rely on overcoming the 35 U.S.C. 112 rejections above, which are not overcome, as explained in the Response to Arguments section for the 35 U.S.C. 112 rejections. 
References cited but not relied on
1. Hamburg directed to a method of charity funding using prepaid cards. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687